DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-27 are pending. 
Applicant did not provide Information Disclosure Statement (IDS). 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-27 are directed to the statutory category of a method.



Regarding step 2A-1, Claims 1-27 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 12 recite the limitations of 
receiving, by an e-commerce platform, product data corresponding to a product of at least one storefront, wherein the product data relates to a first jurisdiction; determining, by the e-commerce platform, whether to override a first price for the product using the product data, wherein the first price for the product is generated using automatic multi-currency pricing in a first currency for the first jurisdiction based on a base price of the product in a base currency and an exchange rate calculation; and overriding the first price for the product of the at least one storefront in accordance with the determining step.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of ecommerce platform, the claim language encompasses a user simply receiving product data and determining whether to override a first price for a product. The first product being generated with respect to currencies and exchange rate calculation. 
The claims also deal with pricing strategies and sales for merchants as seen in Applicant’s specification (See para 0002). This puts the limitations in the abstract idea grouping of certain methods of organizing human activity ((business relations) sales activities, fundamental economic principles) It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of e-commerce platform and machine learning. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe what the product data is. In another example, the dependent claims further describe where the overriding of first price applies to such selection of products or all products. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 and 12 recite
Method, however method is not considered an additional element. 
Claim 1 and 12 further recite ecommerce platform. 
Claim 19 recites machine learning 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer as seen in para 000100.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 000100. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05













Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 5, 7, 8, 11-14, 16, 20-22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feilbogen et al. (US20020016762A1) herein Feilbogen. 

Regarding claim 1, Feilbogen teaches

A computer-implemented method comprising (See abstract-In the present invention, a hedging engine processor and method ) 

receiving, by an e-commerce platform, product data corresponding to a product of at least one storefront, wherein the product data relates to a first jurisdiction (See abstract-The hedging engine receives pricing rules that 

determining, by the e-commerce platform, whether to override a first price for the product using the product data This is done by the hedging engine when it receives the pricing rules. (See para 0054- Pricing a) set selling price=price in USD/(0.95 * EURUSD fx rate) b) update selling price whenever EURUSD fx rate has moved +2% or −2% from the last update) This shows the hedging engine can override prices when it determines the foreign exchange rate moves up or down 2%. (See para 0061-0062-Assume that the EURUSD fx rate begins at 0.8 Pricing rule a) applies, so selling price is now calculated using fx=(0.8 * 0.95)=0.76) (See para 0067-0068-Assume EURUSD FX rate lowers to 0.78 Pricing rule b) applies, so selling price now calculated using FX=(0.78 * 0.95)=0.741) This shows that the first price at .8 was overridden with a new price at .78. 


wherein the first price for the product is generated using automatic multi-currency pricing in a first currency for the first jurisdiction based on a base price of the product in a base currency and an exchange rate calculation; (See para 0053-To illustrate hedging and pricing rules, consider the following example. Assume that a U.S. based customer, who manufactures and sells goods in Europe, wishes to receive remuneration in U.S. currency. The foreign exchange rate (EURUSD fx rate), as received from the customer's FX provider is the number of U.S. dollars (USD) that is equal to 1 (EUR).) (See para 0054- Pricing a) set selling price=price in USD/(0.95 * EURUSD fx rate) b) update selling price whenever EURUSD fx rate has moved +2% or −2% from the last update) (See para 0061-0062-Assume that the EURUSD fx rate begins at 0.8 Pricing rule a) applies, so selling price is now calculated using fx=(0.8 * 0.95)=0.76). This shows the first price is calculated at foreign exchange rate of .8. The pricing is done in first currency of euros in the first jurisdiction of Europe which is based on a base currency in dollars. The exchange rate calculation is seen in para 0054. This is being done on a computer so it is being done automatically. (See para 0042- In an embodiment of the invention, a hedging engine is implemented in a customer's computer system or on a remote application service provider's (ASP) server.) 

and overriding the first price for the product of the at least one storefront in accordance with the determining step.  (See para 0054- Pricing a) set 

Regarding claim 2 and similarly claim 13, the art above teach the limitations of claim 1 and 12, However Feilbogen further teaches

wherein the product data comprises at least one item from the group consisting of: a cost to supply the product to the first jurisdiction, a factor related to purchasing power of the first jurisdiction, a demand for the product in the first jurisdiction, a supply of the product in the first jurisdiction, a stability factor related to a currency of the first jurisdiction, competitor pricing of the product in the first jurisdiction, a volume of sales of the product in the first jurisdiction, and competitor sales of the product in the first jurisdiction. The hedging engine receives the product data which is the pricing rules data. The product is part of a storefront such as a website/b2b portals (See para 0051-Pricing rules define when and how much to update the foreign currency prices being used by the customer to buy or sell goods through their website or their associated B2B portals.) Pricing rules show stability factor to a currency in a first jurisdiction of Europe such as the foreign exchange rate. (See para 0054- Pricing a) set selling price=price in USD/(0.95 * EURUSD fx rate) b) update selling price whenever EURUSD fx rate has moved +2% or −2% from the last update) 

Regarding claim 3, Feilbogen teaches

wherein the product data includes a total cost of the product in the first jurisdiction including any storage costs, tax costs, import costs, local production costs, and labor costs (See para 0054- Pricing a) set selling price=price in USD/(0.95 * EURUSD fx rate) This shows the product data which is the pricing rules includes a total cost of the product which is the selling price. This selling price includes any labor/local production costs since the person manufactures in Europe. (See para 0053- To illustrate hedging and pricing rules, consider the following example. Assume that a U.S. based customer, who manufactures and sells goods in Europe, wishes to receive remuneration in U.S. currency. ) 

and the first price is overridden if the total cost of a product is greater than a predetermined amount. (See para 0054- Pricing a) set selling price=price in USD/(0.95 * EURUSD fx rate) b) update selling price whenever EURUSD fx rate has moved +2% or −2% from the last update) This shows the first price is overridden if total cost (i.e. selling price) gets greater than a total amount with respect to the foreign exchange rate which the user has set to +/- 2%. 

Regarding claim 5, Feilbogen teaches

wherein the product data includes data from multiple storefronts (See figure 6) This shows the user in item 1130 is capable of providing a plurality of pricing rules. These pricing rules can be made with multiple storefronts with 
and the determining step comprises aggregating the data from multiple storefronts according to a selected industry or a classification of product. (See figure 6) The hedging processor will look at all the rules in 1130 with respect to multiple currencies/countries when determining when to change the selling prices on the user website. These pricing rules can be made with multiple storefronts with respect to multiple currencies that the user provides as seen in 1128. (See para 0097- This allows a purchaser, using the customer's website, to display prices in any offered currency, or possibly multiple currencies, that the purchaser chooses.) This is done with classification of a product such as a widget (See para 0015- Assume for FIG. 1 that S (a seller of widgets) operates in currency $. B (a buyer) operates in currency . B goes to S's website to buy 1000 widgets.) 

Regarding claim 7, Feilbogen further teaches 

further comprising receiving, by the e- commerce platform, a command for allowing automatic multi-currency pricing prior to an action overriding the first price. Prior to any action to overriding the price, the hedge processor looks at the pricing rules provided which correspond to the commands to allow for automatic multi-currency pricing. (See para 0051- Pricing rules define when and how much 


Regarding claim 8, Feilbogen further teaches 

wherein a determination to override a price that is generated by automatic multi-currency pricing is applied to a selection of products or all products of the at least one storefront. This pricing overriding is capable of being done for all products that the seller sells or certain products such as widgets (See para 0096-The customer enters notification parameters, line 1126, that may be set up, e.g., to notify the customer when the market FX rate moves a certain percent from the FX rate used to determine the price of the customer's goods.)(See para 0015- Assume for FIG. 1 that S (a seller of widgets) operates in currency $. B (a buyer) operates in currency . B goes to S's website to buy 1000 widgets.) 

Regarding claim 11,  Feilbogen further teaches

wherein the determining step is repeated at predetermined intervals (See para 0023- As an additional aspect, the pricing rules define when to update the foreign currency prices of the goods. For example, updates may occur when the current market rate deviates from the market rate information varies by at least a first predetermined amount or percent, when the rate implicit in the public price information deviates from the current market rate by at least a second predetermined amount or percent, after the expiration of a predetermined time interval (such as every week, month, etc.), and when manually requested. In addition, the pricing rules further define an updated foreign currency price of the goods. The updated price may be based on either the actual current market rate or the actual current market rate adjusted by a predetermined amount.) This shows the determination step can occur with expiration of time interval. 

Regarding claim 12 Feilbogen teaches 

A computer-implemented method comprising (See abstract-In the present invention, a hedging engine processor and method ) 

receiving, by an e-commerce platform, product data corresponding to a product of at least one storefront, wherein the product data relates to a first jurisdiction (See abstract-The hedging engine receives pricing rules that define rules to update public foreign currency prices of the goods.) The hedging engine corresponds to the e-commerce platform. The hedging engine receives 


and 46Attorney Docket No. P-10029.2-US-PAT / SHOP-0029-U02 determining, by the e-commerce platform, a recommendation to override or to not override a first price for the product using the product data (See para 0054- Pricing a) set selling price=price in USD/(0.95 * EURUSD fx rate) b) update selling price whenever EURUSD fx rate has moved +2% or −2% from the last update) This shows the hedging engine recommends to override or not override the prices based on the system determining the pricing rules. (See para 0061-0062-Assume that the EURUSD fx rate begins at 0.8 Pricing rule a) applies, so selling price is now calculated using fx=(0.8 * 0.95)=0.76) (See para 0067-0068-Assume EURUSD FX rate lowers to 0.78 Pricing rule b) applies, so selling price now calculated using FX=(0.78 * 0.95)=0.741) This shows that the first price at .8 was overridden with a new price at .78.

wherein the first price for the product is generated using automatic multi-currency pricing in a first currency for a first jurisdiction based on a base price of the product in a base currency and an exchange rate calculation; (See para 0053-To illustrate hedging and pricing rules, consider the following example. Assume that a U.S. based customer, who manufactures and sells goods in Europe, wishes to receive remuneration in U.S. currency. The foreign exchange rate (EURUSD fx rate), as received from the customer's FX provider is the number of U.S. dollars (USD) that is equal to 1 (EUR).) (See para 0054- Pricing a) set selling price=price in USD/(0.95 * EURUSD fx rate) b) update selling price whenever EURUSD fx rate has moved +2% or −2% from the last update) (See para 0061-0062-Assume that the EURUSD fx rate begins at 0.8 Pricing rule a) applies, so selling price is now calculated using fx=(0.8 * 0.95)=0.76). This shows the first price is calculated at foreign exchange rate of .8. The pricing is done in first currency of euros in the first jurisdiction of Europe which is based on a base currency in dollars. The exchange rate calculation is seen in para 0054. This is being done on a computer so it is being done automatically. (See para 0042- In an embodiment of the invention, a hedging engine is implemented in a customer's computer system or on a remote application service provider's (ASP) server.)

and communicating, by the e-commence platform, the recommendation to a merchant user associated with the at least one storefront. (See para 0082-Stage 7 transfers public price streams (based on the received pricing rules) from 15 to customer 25. The customer 25 then transfers the public price streams to the B2B portals 35 at Stage 8.) This shows the hedging engine sends the recommendations to change or not to the change the prices by the public price streams. 

Regarding claim 14, Feilbogen teaches

wherein the product data includes a total cost of the product in the first jurisdiction including any storage costs, tax costs, import costs, local production costs, and labor costs (See para 0054- Pricing a) set selling price=price in USD/(0.95 * EURUSD fx rate) This shows the product data which is the pricing rules includes a total cost of the product which is the selling price. This selling price includes any labor/local production costs since the person manufactures in Europe. (See para 0053- To illustrate hedging and pricing rules, consider the following example. Assume that a U.S. based customer, who manufactures and sells goods in Europe, wishes to receive remuneration in U.S. currency. ) 

and a recommendation to override the first price is provided if the total cost of a product is greater than a predetermined amount. (See para 0054- Pricing a) set selling price=price in USD/(0.95 * EURUSD fx rate) b) update selling price whenever EURUSD fx rate has moved +2% or −2% from the last update) This shows recommendation for the first price is overridden if total cost (i.e. selling price) gets greater than a total amount with respect to the foreign exchange rate which the user has set to +/- 2%. 


Regarding claim 16, Feilbogen teaches

wherein the product data includes data from multiple storefronts (See figure 6) This shows the user in item 1130 is capable of providing a plurality of pricing rules. These pricing rules can be made with multiple storefronts with respect to multiple currencies/countries that the user provides as seen in 1128. (See para 0097- This allows a purchaser, using the customer's website, to display prices in any offered currency, or possibly multiple currencies, that the purchaser chooses.)
and determining the recommendation comprises aggregating the data from multiple storefronts according to a selected industry or a classification of product. (See figure 6) The hedging processor will look at all the rules in 1130 with respect to multiple currencies/countries when determining recommendation when to change the selling prices on the user website. These pricing rules can be made with multiple storefronts with respect to multiple currencies that the user provides as seen in 1128. (See para 0097- This allows a purchaser, using the customer's website, to display prices in any offered currency, or possibly multiple currencies, that the purchaser chooses.) This is done with classification of a product such as a widget (See para 0015- Assume for FIG. 1 that S (a seller of widgets) operates in currency $. B (a buyer) operates in currency. B goes to S's website to buy 1000 widgets.) 

Regarding claim 20, Feilbogen further teaches 

further comprising receiving, by the e- commerce platform, a command for allowing automatic multi-currency pricing prior to providing a recommendation to override the first price. Prior to any recommendations to overriding the price, the hedge processor looks at the pricing rules provided which correspond to the commands to allow for automatic multi-currency pricing. (See para 0051- Pricing rules define when and how much to update the foreign currency prices being used by the customer to buy or sell goods through their website or their associated B2B portals. In other words, they define when and how to update the foreign buying and selling prices.) This is being done on a computer so it is being done automatically. (See para 0042- In an embodiment of the invention, a hedging engine is implemented in a customer's computer system or on a remote application service provider's (ASP) server.)




Regarding claim 21, Feilbogen further teaches

wherein a recommendation to override the first price occurs based on an exchange rate stability factor with respect to the first currency and the base currency (See para 0053-To illustrate hedging and pricing rules, consider the 


Regarding claim 22, Feilbogen teaches 
wherein a recommendation to override a price that is generated by automatic multi-currency pricing is applied to a selection of products or all products of the at least one storefront. This pricing overriding is capable of being done for all products that the seller sells or certain products such as widgets (See para 0096-The customer enters notification parameters, line 1126, that may be set up, e.g., to notify the customer when the market FX rate moves a certain percent from the FX rate used to determine the price of the customer's goods.)(See para 0015- Assume for FIG. 1 that S (a seller of widgets) operates 


Regarding claim 25, Feilbogen further teaches

wherein the determining the recommendation is repeated at predetermined intervals (See para 0023- As an additional aspect, the pricing rules define when to update the foreign currency prices of the goods. For example, updates may occur when the current market rate deviates from the market rate information varies by at least a first predetermined amount or percent, when the rate implicit in the public price information deviates from the current market rate by at least a second predetermined amount or percent, after the expiration of a predetermined time interval (such as every week, month, etc.), and when manually requested. In addition, the pricing rules further define an updated foreign currency price of the goods. The updated price may be based on either the actual current market rate or the actual current market rate adjusted by a predetermined amount.) This shows the determination step can occur with expiration of time interval. 

Regarding claim 26, Feilbogen teaches

further comprising receiving, by the e- commerce platform, an updated price for the product in the first currency (See para 0097- Upon approval, a window or dialog box is created on the customer's website (or e-Company's site) having, e.g., a pull down menu of currencies. This allows a purchaser, using the customer's website, to display prices in any offered currency, or possibly multiple currencies, that the purchaser chooses.) This shows the purchaser receives the updated price in multiple currencies. 
(See para 0082- Stage 7 transfers public price streams (based on the received pricing rules) from the hedging engine 15 to customer 25. The customer 25 then transfers the public price streams to the B2B portals 35 at Stage 8.) This also shows the updated price with first currency is received with respect to pricing rules is by the seller to put on their website/business portals. In the example in the art, the selling price would be giving in first currency in euros from the base currency in dollars. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feilbogen in further view of Teicher et al. (US5933813A) herein Teicher 

Regarding claim 4, the art above teaches the limitations of claim 1, however they do not teach 
wherein the product data includes a number of visitors to the at least one storefront from the first jurisdiction and wherein the first price is overridden if a number of visitors to the at least one storefront from the first jurisdiction is above a predetermined amount and a total amount of sales is below a predetermined value.
However Teicher teaches 
wherein the product data includes a number of visitors to the at least one storefront from the first jurisdiction  
and wherein the first price is overridden if a number of visitors to the at least one storefront from the first jurisdiction is above a predetermined amount and a total amount of sales is below a predetermined value. (See figure 3)The system determines if there is number of visitors above a predetermined amount (i.e. no low traffic situation) (See col. 7-8 If no low-traffic situation is detected by block 142). Based on this determination the system next determines if sales are low for items and implements a price change (See col. 7-8  to identify items whose present sales are lower than a threshold specified by the price-reduction criteria 116, e.g., slow-selling items per Table 2 (block 145). Such items are put on sale as individual items or item combinations through procedure 146). 

Feilbogen and Teicher are analogous art because they are from the same problem solving area of selling items and price changes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Feilbogen’s invention by incorporating the method of Teicher because Feilbogen can also take into account website traffic and sales data to determine price rules for products in addition to just foreign exchange rates. This allows more criteria to determine prices and takes into account popularity of items with respect to region and price points. This makes the system of Feilbogen more sophisticated, because it expands the pricing rules that can be implemented. 

Regarding claim 15, the art above teaches the limitations of claim 12, however they do not teach 
wherein the product data includes a number of visitors to the at least one storefront from the first jurisdiction and wherein a recommendation to override the first price occurs if a number of visitors to the at least one storefront from the first jurisdiction is above a predetermined amount and a total amount of sales is below a predetermined value.
However Teicher teaches 
wherein the product data includes a number of visitors to the at least one storefront from the first jurisdiction  Feilbogen already teaches multiple storefronts and jurisdiction, Teicher also teaches a storefront with respect to figure 3. The system determines number of visitors in item 142. (If no low-traffic situation is detected by block 142). 

and wherein a recommendation to override the first price occurs if a number of visitors to the at least one storefront from the first jurisdiction is above a predetermined amount and a total amount of sales is below a predetermined value. (See figure 3)The system determines if there is number of visitors above a predetermined amount (i.e. no low traffic situation) (See col. 7-8 If no low-traffic situation is detected by block 142). Based on this determination the system next determines if sales are low for items and implements a price change (See col. 7-8  to identify items whose present sales are lower than a threshold specified by the price-reduction criteria 116, e.g., slow-selling items per Table 2 (block 145). Such items are put on sale as individual items or item combinations through 

Feilbogen and Teicher are analogous art because they are from the same problem solving area of selling items and price changes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Feilbogen’s invention by incorporating the method of Teicher because Feilbogen can also take into account website traffic and sales data to determine price rules for products in addition to just foreign exchange rates. This allows more criteria to determine prices and takes into account popularity of items with respect to region and price points. This makes the system of Feilbogen more sophisticated, because it expands the pricing rules that can be implemented. 



Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feilbogen in further view of Hansen et al. (US20180033030A1) herein Hansen. 

Regarding claim 6, Feilbogen teaches 

wherein the product data includes…total cost of the product in the first jurisdiction including any storage costs, tax costs, import costs, local production costs, and labor costs (See para 0054- Pricing a) set selling price=price in 

and the first price is overridden if the…total cost of a product is greater than a predetermined amount. (See para 0054- Pricing a) set selling price=price in USD/(0.95 * EURUSD fx rate) b) update selling price whenever EURUSD fx rate has moved +2% or −2% from the last update) This shows the first price is overridden if total cost (i.e. selling price) gets greater than a total amount with respect to the foreign exchange rate which the user has set to +/- 2%. 

However Feilbogen doesn’t teach total average cost. Hansen teaches total average cost (See para 0100- If the base value of items in industry p to which item i is assigned varies by geographic region, the baseline value of item i at the initial time point t0 may be adjusted by computing a ratio between the average cost of items in the industry in a particular locality at a certain time point tn and the local cost of items in the industry across all localities at the same time point tn.) This shows the system takes into account average total cost of the product. 

Feilbogen and Hansen are analogous art because they are from the same problem solving area of price changes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Feilbogen’s invention by incorporating the method of Hansen because Feilbogen can also take into future value of products to determine price rules for products in addition to just foreign exchange rates. Feilbogen would be able to not just determine current prices for items but also future prices. This makes the system of Feilbogen more sophisticated because it is able to forecast data. 

Regarding claim 17, Feilbogen teaches 

wherein the product data includes a…total cost of a product in the first jurisdiction across the multiple storefronts including any storage costs, tax costs, import costs In the example seen, the user makes and manufactures items in Europe which is a first jurisdiction, but can have multiple storefronts with respect to different currencies in Europe. The cost of the product includes and taxes seen in item 1132 in figure 6. 

wherein a recommendation to override the first price occurs if local production costs, and labor costs and…total cost of a product is greater than a predetermined amount. (See para 0054- Pricing a) set selling price=price in USD/(0.95 * EURUSD fx rate) b) update selling price whenever EURUSD fx rate has moved +2% or −2% from the last update) This shows the first price is 

However Feilbogen doesn’t teach total average cost. Hansen teaches total average cost (See para 0100- If the base value of items in industry p to which item i is assigned varies by geographic region, the baseline value of item i at the initial time point t0 may be adjusted by computing a ratio between the average cost of items in the industry in a particular locality at a certain time point tn and the local cost of items in the industry across all localities at the same time point tn.) This shows the system takes into account average total cost of the product. 

Feilbogen and Hansen are analogous art because they are from the same problem solving area of price changes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Feilbogen’s invention by incorporating the method of Hansen because Feilbogen can also take into future value of products to determine price rules for products in addition to just foreign exchange rates. Feilbogen would be able to not just determine current prices for items but also future prices. This makes the system of Feilbogen more sophisticated because it is able to forecast data. 



Claim 9, 10, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Feilbogen in further view of Raygoza et al. (US20090171802A1). 

Regarding claim 9 and similarly claim 23, Feilbogen teaches products in different currencies but doesn’t talk about a different variant pages, However Raygoza teaches 

further comprising creating, by the e- commerce platform, a corresponding product variant page for the first jurisdiction. (See figure 3 and abstract- Solutions for e-commerce merchants that allow such merchants to interact with buyers in foreign jurisdictions are disclosed. More specifically, solutions are presented that provide an intermediation service that operates to provide variants of e-commerce (or other) Web sites in a local language of a visitor to such site, such variants including facilities to accept payments for goods or services in the currencies and/or payment forms of the foreign jurisdiction and to provide the e-commerce merchant with required shipment documents to assist in order fulfillment) This shows product variant web pages with respect to different foreign jurisdictions. 

Feilbogen and Raygoza are analogous art because they are from the same problem solving area of selling goods with respect to foreign currencies/countries. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Feilbogen’s invention by incorporating the 

Regarding claim 10 and similarly claim 24, the arts above teach the limitations of claim 9 and 23, however they do not teach 

further comprising providing for each product variant page associated data including at least one item selected from the group consisting of: a price, a corresponding date and time the price was set, a corresponding exchange rate application when the price was set and whether a price is set manually or automatically.
However Raygoza teaches further comprising providing for each product variant page associated data including at least one item selected from the group consisting of: a price, a corresponding date and time the price was set, a corresponding exchange rate application when the price was set and whether a price is set manually or automatically. (See figure 4) This shows with respect to each country/currency/language chosen, a price is converted to that currency such as Singapore dollars seen in figure 4. 

Feilbogen and Raygoza are analogous art because they are from the same problem solving area of selling goods with respect to foreign currencies/countries. It .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Feilbogen in further view of Higbie et al. (US20140351021A1).

Regarding claim 18, the arts above already teach recommendations and different jurisdictions, however they do not look at attitudes toward a product, Higbie teaches 

wherein determining the recommendation examines attitudes toward a product in the first jurisdiction (See para 0043- For example, it may be based on an overall rating of the at least one downloadable media item 130, e.g., with a simple overall rating of how the user liked the media item 130, or it may be based on at least two attributes of the at least one downloadable media item 130, e.g., whether the user thought the media item 130 was engaging, entertaining, or had some other attribute such that the user believed the media item 130 was a good value.) (See para 0044- Free or inexpensive media items 130 would have a propensity to have higher popularity regardless of their actual quality, whereas 130 may have less popularity even if they are high in quality. The cumulative user rating score 164 may bridge the gap between pricing, download popularity, and value.) 

Feilbogen and Higbie are analogous art because they are from the same problem solving area of selling goods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Feilbogen’s invention by incorporating the method of Higbie because Feilbogen can take into account user ratings when determining to override prices or not. Feilbogen could potentially increase prices if certain items are more popular than others on the website. This makes the system of Feilbogen more sophisticated because the system is not looking just sales data but also consumer attitudes of the items they are buying. 


Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feilbogen in further view of Gerard et al. (US20150066729A).


Regarding claim 19, the arts above teach the limitations of claim 12, however they do not teach 

wherein determining the recommendation includes machine learning 

However Gerard teaches wherein determining the recommendation includes machine learning (See para 0057- Auxiliary components, such as procedures, algorithms, additional data, and/or other means for improving the algorithms via machine learning techniques, can improve the system's overall accuracy over time.) This shows machine learning is implemented. 

Feilbogen and Gerard are analogous art because they are from the same problem solving area of foreign exchange rates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Feilbogen’s invention by incorporating the method of Gerard because Feilbogen can use the machine learning to make better recommendations with respect to price changes. With the limitations of Gerard, Feilbogen would be better able to forecast exchange rates too, which would lead to better price change recommendations. Machine learning would also make the system of Feilbogen more accurate over time as more data is accumulated. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feilbogen in further view of Brooks et al. (US20190130346A1) herein Brooks.

 
Regarding claim 27, Feilbogen teaches recommendations to override prices with respect to jurisdiction, however it doesn’t teach 

wherein the product is unavailable in the first jurisdiction if a recommendation to override the first price is provided

 and an updated price for the product in the first currency has not been received by the e-commerce platform.

However Brooks teaches wherein the product is unavailable in the first jurisdiction if a recommendation to override the first price is provided (See para 0108- The post-markdown threshold time 716 is a threshold item period to wait after marking an item down prior to placing the item in the set of inactive items and/or selecting the item for PI purge. In one example, the post-markdown threshold time 716 is a maximum amount of time to wait after a final price markdown of the item prior to PI purge. In other examples, the post-markdown threshold time 716 includes a minimum amount of item to wait after any price markdown without any new transactions occurring associated with the item prior to performing a PI purge associated with the item.) This shows a product is unavailable (i.e. purged) when a markdown occurs (i.e. overriding the first price). Purge means setting inventory item to zero which means unavailable (See para 0003- The PI purge component removes the positive PI value by setting an inventory value in a system inventory record associated with the selected item to zero) 
and an updated price for the product in the first currency has not been received by the e-commerce platform. provided (See para 0108- The post-markdown threshold time 716 is a threshold item period to wait after marking an 716 is a maximum amount of time to wait after a final price markdown of the item prior to PI purge. In other examples, the post-markdown threshold time 716 includes a minimum amount of item to wait after any price markdown without any new transactions occurring associated with the item prior to performing a PI purge associated with the item.) This shows after the final markdown in price, another updated price is not received because it is the final markdown price, which will set up the item to be purged or not available. 

Feilbogen and Brooks are analogous art because they are from the same problem solving area of selling items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Feilbogen’s invention by incorporating the method of Brooks because Feilbogen can also take into account final markdowns on items before making them unavailable. This would allow the system of Feilbogen purge items that are not selling on the website and give priority to items within the websites that need to sell. Feilbogen could also take into account price changes with respect to seasonality as seen in the art of Brooks. 



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
Digrigoli et al. (US10810582B2) Discloses a method and apparatus for facilitating payment transactions in multiple currencies between participants.
Araque (US20120109765A1) Discloses an electronic commerce system that includes a virtual mall server for implementing mirror websites of stores offering products through and affiliated with the virtual mall.
Komem et al. (US6892184B1) Discloses a system and a method for supporting e-commerce transactions in multiple currencies, in which the local currency of the buyer is different from the local currency of the vendor, such that the exchange between the currencies is hedged at the time of sale of the product.
Lee et al. (US6892238B2) Discloses a computer system and method computes conversion rates for individual products and/or product categories in an e-commerce Web site for measuring the effectiveness of the marketing in the Web site, and to associate the conversion rates with metadata information about products and/or product categories on served Web pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFA IQBAL/Examiner, Art Unit 3683